[Cite as State v. Hines, 2022-Ohio-684.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                          No. 110159
                 v.                              :

ANTWON M. HINES,                                 :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 10, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-650683-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Sarah J. Denney, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Robert B. McCaleb, Assistant Public Defender, for
                 appellant.

LISA B. FORBES, J.:

I.    Facts and Procedural History

                   On October 7, 2020, Antwon M. Hines (“Hines”) pled guilty to

attempted aggravated robbery, a second-degree felony, in violation of R.C. 2923.02
and 2911.01(A)(1), with a one-year firearm specification. On November 18, 2020,

the court sentenced Hines to two-to-three years in prison for the attempted

aggravated robbery under the Reagan Tokes Law and one year in prison for the

firearm specification to run consecutively.

              It is from this sentence that Hines appeals, arguing that the Reagan

Tokes Law is unconstitutional because it violates the right to trial by jury, the

separation-of-powers doctrine, and the right to due process.

II. Law and Analysis

              Hines’s assignment of error is overruled pursuant to this court’s en

banc decision in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

SEAN C. GALLAGHER, A.J., and
EILEEN A. GALLAGHER, J., CONCUR


N.B. The author of this opinion is constrained to apply Delvallie. For a full
explanation, see State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470
(Forbes, J., dissenting).